The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jean (US PGPUB # 20140201423) in view of Nomura (US PGPUB # 20200064897). 	With respect to independent claims 1, 9, 16 Jean discloses:  A nonvolatile memory device [on-volatile data storage system  – Jean claim 1], comprising: 
              a first block comprising multiple single level cells (SLCs) [certain data locations (blocks, pages or units at any other granularity) in the flash dies to be (1) placed into a reserved mode where data access is prevented (2) assigned into an SLC (Single-Level Cell) mode or an MLC (Multi-Level Cell) mode in response to controller command, (3) made available for data access after the assignment of mode. This flexibility enables the controller to increase SLC mode or MLC mode data locations based on run-time conditions – Jean abstract ]; 
              a second block comprising multiple multi-level cells (MLCs) [certain data locations (blocks, pages or units at any other granularity) in the flash dies to be (1) placed into a reserved mode where data access is prevented (2) assigned into an SLC (Single-Level Cell) mode or an MLC (Multi-Level Cell) mode in response to controller command, (3) made available for data access after the assignment of mode. This flexibility enables the controller to increase SLC mode or MLC mode data locations based on run-time conditions – Jean abstract]; and 
              an operation controller is suitable to perform, in response to a read command applied from an outside [host (from outside) sends over commands to the storage system (such as read and write commands) using logical addressing - Jean 0018] [controller 130, processor 136 and NVM bridge device 152 - Jean fig 4 in view of 0018 & 0039] [It is noted that read & write operations are understood to be complementary output/input memory access operations such that a disclosure made in the context of one, implies and suggests the complementary steps for completing operations in the context of the other – Jean 0018 & Nomura 0019]: 
              a read operation [host sends over commands to the storage system (such as read and write commands) using logical addressing - Jean 0018; To service a read command from the host, the controller may first send a command message to the bridge's command queue. Once the bridge processes the command message, it will read the requested data from the NVM and send the read data back to a corresponding data port on the controller side. This action triggers the data path on the controller, which leads to the data being sent back to the host – Jean 0039] using an SLC method on first data stored in the first block or a read operation using an MLC method on second data stored in the second block in a normal mode [normal mode SLC/MLC access operation – NOMURA 0011, 0074], and 
              a read operation using the MLC method on the first data or a read operation using the SLC method on the second data in a protection mode [blocks and pages within blocks may dynamically be assigned into an SLC or MLC mode in response to a controller command such that at time t1, where t1<t2, a first block may be accessed via SLC command and a second block may be accessed via MLC command and at time t2, the blocks may be reassigned so that the first block is accessed via MLC command and the second block is accessed via SLC command – Jean abstract in view of fig 6 and 7b;  in non-normal (PLP) operation mode a second SLC mode, different from an MLC mode and a first SLC mode is used for reading/writing memory – NOMURA fig 7-8, paragraph  0077-0078 in view of 0134-0135] [a first/second block may comprise multiple pages, and each page may be placed into a reserved mode where data access is prevented (2) assigned into an SLC (Single-Level Cell) mode or an MLC (Multi-Level Cell) mode in response to controller command, (3) made available for data access after the assignment of mode. This flexibility enables the controller to increase SLC mode or MLC mode data locations based on run-time conditions – Jean abstract; such that a block comprising SLC and MLC pages may be the target of both SLC and MLC commands depending on the mode/address of the command].
            	Jean does not explicitly disclose a normal mode and a “protection” (not-normal) mode of operating a non-volatile memory, although the disclosure of an SLC, MLC and reserved access modes in Jean appears to implicitly teach this limitation to the extent that SLC and MLC modes may correspond to normal operations whereas the reserved mode may correspond to a not-normal mode of operation where access is prevented, consistent with 0027-0028 of the original disclosure of the instant application.
Nevertheless, in the same field of endeavor Nomura teaches power loss protection using non-volatile memory wherein a normal mode of operating a NVM involves a first block being accessed via MLC and a second block is accessed via SLC operations, and a non-normal mode where different nonvolatile access means are used to access those blocks of data (Nomura fig 7-8, paragraph  0077-0078 in view of 0134-0135). It is further noted that each of the memory chips 30 is operable in any of the MLC mode, the first SLC mode, and the second SLC mode (Nomura 0053).   Therefore, Jean/Nomura teaches all limitations of the instant claim(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to access NVM in a normal mode using a first SLC/MLC commands and to access the blocks of the NVM in a non-normal mode using different SLC/MLC commands because it would be advantageous for enabling faster and less error prone access when operating conditions are different than the normal operating conditions (Nomura 0044, 0050-0052).
With respect to independent claim 9, since the instant claim is substantially similar in scope relative to claim 1, it is rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim contains at least one limitation that is worded slightly differently relative to claim 1 and is addressed accordingly:
a controller is suitable to: generate and transmit an SLC read command to the nonvolatile memory device in a normal mode and generate and transmit an MLC read command to the nonvolatile memory device in a protection mode, when a read request applied by a host corresponds to the first block [a first block may comprise multiple pages, and each page may be placed into a reserved mode where data access is prevented (2) assigned into an SLC (Single-Level Cell) mode or an MLC (Multi-Level Cell) mode in response to controller command, (3) made available for data access after the assignment of mode. This flexibility enables the controller to increase SLC mode or MLC mode data locations based on run-time conditions – Jean abstract; such that a block comprising SLC and MLC pages may be the target of both SLC and MLC commands depending on the mode/address of the command], and generate and transmit the MLC read command to the nonvolatile memory device in the normal mode and generate and transmit the SLC read command to the nonvolatile memory device in the protection mode, when the read request applied by the host corresponds to the second block [a second block may comprise multiple pages, and each page may be placed into a reserved mode where data access is prevented (2) assigned into an SLC (Single-Level Cell) mode or an MLC (Multi-Level Cell) mode in response to controller command, (3) made available for data access after the assignment of mode. This flexibility enables the controller to increase SLC mode or MLC mode data locations based on run-time conditions – Jean abstract; such that a block comprising SLC and MLC pages may be the target of both SLC and MLC commands depending on the mode/address of the command];
wherein the nonvolatile memory device is suitable to perform a read operation using an SLC method in response to the SLC read command and to perform a read operation using an MLC method in response to the MLC read command [memory device is suitable to perform a program operation using a SLC method in response to a SLC program command and to perform a program operation using a MLC method in response to a MLC program command - Jean abstract].
 With respect to dependent claim 2, 10, 17 Jean/Nomura discloses the read operation using the SLC method comprises generating one first read voltage and performing a read operation once using a level of the generated first read voltage as a criterion to determine a data value, and the read operation using the MLC method comprises generating at least two second read voltages in a set sequence one-by-one and consecutively and repeatedly performing, at least twice, a read operation using a level of each of the generated second read voltages as a criterion to determine a data value [In the SLC mode, the number of distributions is less than in the MLC mode. That is, the width of the distributions is wider than in the MLC mode. The narrower the width of the distributions is, the greater the required number of applications of the programming pulse is. Thus, in the SLC mode, the program operation is completed through a less number of applications of the programming pulse, than in the MLC mode  - Nomura  0044].
	With respect to dependent claim 3, 11 Jean/Nomura discloses wherein, when a read address received along with the read command [host sends over commands to the storage system (such as read and write commands) using logical addressing - Jean 0018] indicates the first block in the protection mode [address/command decoded to access a particular region based on MLC/SLC access parameters - Jean abstract in view of fig 7b in view of fig 4 ], the operation controller is suitable to: decode the read command in an MLC sequence, and consecutively perform at least two read operations based on levels of the at least two second read voltages, respectively, in order to determine a value of the first data [A read level for read operation is set between every two adjacent distributions. In the MLC mode, the read level is set between the distribution Er and the distribution A, between the distribution A and the distribution B, and between the distribution B and the distribution C. In the read operation, the peripheral circuit 31 specifies a distribution of the threshold voltage of the memory cell MT on the basis of a result of comparison between the threshold voltage and the read level. The peripheral circuit 31 decodes the specified distribution into data corresponding to the distribution, and transmits the resultant data to the memory controller 11 – Nomura 0039;  In the SLC mode, the program operation, the erase operation, and the read operation can be executed as in the in the MLC mode. However, the threshold voltage of each memory cell MT is controlled to be included in one of two distributions, distribution Er and distribution A. One of “0” and “1” is allocated to the distribution Er, and the other of “0” and “1” is allocated to the distribution A. Thereby, the memory cells MT can retain one-bit data - Nomura 0042].
	With respect to dependent claim 4, 12 Jean/Nomura discloses when the read address received along with the read command [host sends over commands to the storage system (such as read and write commands) using logical addressing - Jean 0018] indicates the second block in the protection mode [address/command decoded to access a particular region based on MLC/SLC access parameters - Jean abstract in view of fig 7b in view of fig 4], the operation controller is suitable to: decode the read command in an SLC sequence, and perform one read operation based on a level of the one first read voltage in order to determine a value of the second data [A read level for read operation is set between every two adjacent distributions. In the MLC mode, the read level is set between the distribution Er and the distribution A, between the distribution A and the distribution B, and between the distribution B and the distribution C. In the read operation, the peripheral circuit 31 specifies a distribution of the threshold voltage of the memory cell MT on the basis of a result of comparison between the threshold voltage and the read level. The peripheral circuit 31 decodes the specified distribution into data corresponding to the distribution, and transmits the resultant data to the memory controller 11 – Nomura 0039;  In the SLC mode, the program operation, the erase operation, and the read operation can be executed as in the in the MLC mode. However, the threshold voltage of each memory cell MT is controlled to be included in one of two distributions, distribution Er and distribution A. One of “0” and “1” is allocated to the distribution Er, and the other of “0” and “1” is allocated to the distribution A. Thereby, the memory cells MT can retain one-bit data - Nomura 0042].
	With respect to dependent claim 5, 13 Jean/Nomura discloses when a read address received along with the read command indicates the first block in the normal mode [address/command decoded to access a particular region based on MLC/SLC access parameters - Jean abstract in view of fig 7b in view of fig 4], the operation controller is suitable to: decode the read command in the SLC sequence, and perform one read operation based on a level of the one first read voltage in order to determine a value of the first data [A read level for read operation is set between every two adjacent distributions. In the MLC mode, the read level is set between the distribution Er and the distribution A, between the distribution A and the distribution B, and between the distribution B and the distribution C. In the read operation, the peripheral circuit 31 specifies a distribution of the threshold voltage of the memory cell MT on the basis of a result of comparison between the threshold voltage and the read level. The peripheral circuit 31 decodes the specified distribution into data corresponding to the distribution, and transmits the resultant data to the memory controller 11 – Nomura 0039;  In the SLC mode, the program operation, the erase operation, and the read operation can be executed as in the in the MLC mode. However, the threshold voltage of each memory cell MT is controlled to be included in one of two distributions, distribution Er and distribution A. One of “0” and “1” is allocated to the distribution Er, and the other of “0” and “1” is allocated to the distribution A. Thereby, the memory cells MT can retain one-bit data - Nomura 0042].
	With respect to dependent claim 6, 14 Jean/Nomura discloses wherein, when the read address received along with the read command indicates the second block in the normal mode [address/command decoded to access a particular region based on MLC/SLC access parameters - Jean abstract in view of fig 7b in view of fig 4], the operation controller is suitable to: decode the read command in the MLC sequence, and consecutively perform at least two read operations based on levels of the at least two second read voltages, respectively, in order to determine a value of the second data [A read level for read operation is set between every two adjacent distributions. In the MLC mode, the read level is set between the distribution Er and the distribution A, between the distribution A and the distribution B, and between the distribution B and the distribution C. In the read operation, the peripheral circuit 31 specifies a distribution of the threshold voltage of the memory cell MT on the basis of a result of comparison between the threshold voltage and the read level. The peripheral circuit 31 decodes the specified distribution into data corresponding to the distribution, and transmits the resultant data to the memory controller 11 – Nomura 0039;  In the SLC mode, the program operation, the erase operation, and the read operation can be executed as in the in the MLC mode. However, the threshold voltage of each memory cell MT is controlled to be included in one of two distributions, distribution Er and distribution A. One of “0” and “1” is allocated to the distribution Er, and the other of “0” and “1” is allocated to the distribution A. Thereby, the memory cells MT can retain one-bit data - Nomura 0042].
	With respect to dependent claim 7 Jean/Nomura discloses wherein: when a program command and a program address are applied in the normal mode from the outside [host sends over commands to the storage system (such as read and write commands) using logical addressing - Jean 0018], the operation controller is suitable to: program input data into the first block using the SLC method when the program address indicates the first block, and program input data into the second block using the MLC method when the program address indicates the second block [In writing data in the MLC mode, the threshold voltage of each memory cell is controlled to be included in any one of four distributions, a distribution Er, a distribution A, a distribution B, and a distribution C. The distribution Er, the distribution A, the distribution B, and the distribution C are correlated with “00”, “01”, “11”, and “10” one to one. Thus, the memory cells MT can store two-bit data. The relationship between “00”, “01”, “11”, and “10” and the respective distributions is not limited to the above example, and can be appropriately changed - Nomura 0031; In the SLC mode, the program operation, the erase operation, and the read operation can be executed as in the in the MLC mode. However, the threshold voltage of each memory cell MT is controlled to be included in one of two distributions, distribution Er and distribution A. One of “0” and “1” is allocated to the distribution Er, and the other of “0” and “1” is allocated to the distribution A. Thereby, the memory cells MT can retain one-bit data - Nomura 0042].
	With respect to dependent claim 8 Jean/Nomura discloses wherein, when a program command is applied from the outside in the protection mode, the operation controller is suitable to output to the outside a response signal indicating that a program operation is not available [certain data locations (blocks, pages or units at any other granularity) in the flash dies to be (1) placed into a reserved mode where data access is prevented (not available) – Jean abstract].
	With respect to dependent claim 15, 20 Jean/Nomura discloses wherein the controller is suitable to: generate and transmit an SLC program command to the nonvolatile memory device in the normal mode [host sends over commands to the storage system (such as read and write commands) using logical addressing - Jean 0018] and to output to the host a response signal indicating that a program operation is not available in the protection mode [certain data locations (blocks, pages or units at any other granularity) in the flash dies to be (1) placed into a reserved mode where data access is prevented (not available) – Jean abstract], when a program request applied by the host corresponds to the first block [host sends over commands to the storage system (such as read and write commands) using logical addressing - Jean 0018], generate and transmit an MLC program command to the nonvolatile memory device in the normal mode [host sends over commands to the storage system (such as read and write commands) using logical addressing - Jean 0018] and to output to the host a response signal indicating that a program operation is not available in the protection mode, when a program request applied by the host corresponds to the second block [certain data locations (blocks, pages or units at any other granularity) in the flash dies to be (1) placed into a reserved mode where data access is prevented (not available) – Jean abstract], and the nonvolatile memory device is suitable to perform a program operation using the SLC method in response to the SLC program command and to perform a program operation using the MLC method in response to the MLC program command [memory device is suitable to perform a program operation using a SLC method in response to a SLC program command and to perform a program operation using a MLC method in response to a MLC program command - Jean abstract].
	With respect to dependent claim 18 Jean/Nomura discloses wherein (b) comprises: determining a value of the first data by decoding the read command in an MLC sequence and consecutively performing at least two read operations based on levels of the at least two second read voltages, respectively, when a read address received along with the read command indicates the first block [A read level for read operation is set between every two adjacent distributions. In the MLC mode, the read level is set between the distribution Er and the distribution A, between the distribution A and the distribution B, and between the distribution B and the distribution C. In the read operation, the peripheral circuit 31 specifies a distribution of the threshold voltage of the memory cell MT on the basis of a result of comparison between the threshold voltage and the read level. The peripheral circuit 31 decodes the specified distribution into data corresponding to the distribution, and transmits the resultant data to the memory controller 11 – Nomura 0039;  In the SLC mode, the program operation, the erase operation, and the read operation can be executed as in the in the MLC mode. However, the threshold voltage of each memory cell MT is controlled to be included in one of two distributions, distribution Er and distribution A. One of “0” and “1” is allocated to the distribution Er, and the other of “0” and “1” is allocated to the distribution A. Thereby, the memory cells MT can retain one-bit data - Nomura 0042], and determining a value of the second data by decoding the read command in an SLC sequence and performing one read operation based on a level of the one first read voltage, when the read address received along with the read command indicates the second block [In the SLC mode, the program operation, the erase operation, and the read operation can be executed as in the in the MLC mode. However, the threshold voltage of each memory cell MT is controlled to be included in one of two distributions, distribution Er and distribution A. One of “0” and “1” is allocated to the distribution Er, and the other of “0” and “1” is allocated to the distribution A. Thereby, the memory cells MT can retain one-bit data - Nomura 0042].
	With respect to dependent claim 19 Jean/Nomura discloses wherein (a) comprises: determining a value of the first data by decoding the read command in the SLC sequence and performing one read operation based on a level of the one first read voltage, when a read address received along with the read command indicates the first block [In the SLC mode, the program operation, the erase operation, and the read operation can be executed as in the in the MLC mode. However, the threshold voltage of each memory cell MT is controlled to be included in one of two distributions, distribution Er and distribution A. One of “0” and “1” is allocated to the distribution Er, and the other of “0” and “1” is allocated to the distribution A. Thereby, the memory cells MT can retain one-bit data - Nomura 0042]; and determining a value of the second data by decoding the read command in the MLC sequence and consecutively performing at least two read operations based on levels of the at least two second read voltages, respectively, when the read address received along with the read command indicates the second block [A read level for read operation is set between every two adjacent distributions. In the MLC mode, the read level is set between the distribution Er and the distribution A, between the distribution A and the distribution B, and between the distribution B and the distribution C. In the read operation, the peripheral circuit 31 specifies a distribution of the threshold voltage of the memory cell MT on the basis of a result of comparison between the threshold voltage and the read level. The peripheral circuit 31 decodes the specified distribution into data corresponding to the distribution, and transmits the resultant data to the memory controller 11 – Nomura 0039;  In the SLC mode, the program operation, the erase operation, and the read operation can be executed as in the in the MLC mode. However, the threshold voltage of each memory cell MT is controlled to be included in one of two distributions, distribution Er and distribution A. One of “0” and “1” is allocated to the distribution Er, and the other of “0” and “1” is allocated to the distribution A. Thereby, the memory cells MT can retain one-bit data - Nomura 0042].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takafuji (US PGPUB # 20140160842) teaches: A Multi Level Cell (MLC) nonvolatile memory is tested and, if it fails to meet an MLC specification, is reconfigured for operation as an SLC memory by assigning two of the MLC memory cell states as SLC states in a first SLC mode, according to predefined sets of criteria. Subsequently, different MLC memory cell states are assigned as SLC states in a second SLC mode.
WEATHERS (US PGPUB # 20120240012) teaches: Operating a multi-level cell (MLC) flash memory circuit. Data is read from a memory block of a plurality of memory blocks in the MLC flash memory circuit, wherein each of the plurality of memory blocks can operate in one of at least three modes of operation comprising an MLC mode, a single-level cell (SLC) mode and a defective mode, and wherein the memory block is initially operating in the MLC mode. Error correction is performed on the read data to correct read errors in the read data. A determination is made if a number of bits corrected by the error correction exceeds a predetermined threshold value. If the number of bits corrected by the error correction exceeds the predetermined threshold value, the operating mode of the memory block is switched from the MLC mode to the SLC mode.
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      

	/JARED I RUTZ/                                 Supervisory Patent Examiner, Art Unit 2133